Exhibit 10.10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Dated this 17 March 2011










B Y :




UTAH MEDICAL PRODUCTS, INC.


IN FAVOUR OF:


JPMORGAN CHASE BANK, N.A.







--------------------------------------------------------------------------------


SHARE CHARGE



--------------------------------------------------------------------------------








Conyers Dill & Pearman Limited
Barristers & Attorneys
Hamilton, Bermuda



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 


1.
INTERPRETATION
1
2.
CHARGOR'S REPRESENTATIONS AND WARRANTIES
3
3.
CHARGOR'S COVENANTS
4
4.
SECURITY
6
5.
DEALINGS WITH CHARGED PROPERTY
7
6.
PRESERVATION OF SECURITY
8
7.
ENFORCEMENT OF SECURITY
10
8.
FURTHER ASSURANCES
13
9.
INDEMNITIES
14
10.
POWER OF ATTORNEY
15
11.
EXPENSES
16
12.
NOTICES
16
13.
ASSIGNMENTS
17
14.
MISCELLANEOUS
18
15.
LAW AND JURISDICTION
18





 
 

--------------------------------------------------------------------------------

 

THIS SHARE CHARGE is made on the 17th day of March 2011


BY:


UTAH MEDICAL PRODUCTS, INC., a company incorporated under the laws of the State
of Utah and having its principal office at 7043 South 300 West, Midvale, Utah
84047 (the “Chargor”); and


IN FAVOUR OF:


JPMORGAN CHASE BANK, N.A., a national banking association incorporated under the
laws of the United States of America and having its principal office at 201
South Main Street, Suite 300, Salt Lake City, Utah 84111 (the “Chargee”).


WHEREAS:


(A)
By a credit agreement dated 17 March 2011 (the “Loan Agreement”) made between
the Chargor as borrower and the Chargee as lender, the Chargee agreed to provide
certain loan facilities to the Chargor on the terms and conditions therein set
out.



(B)
As security for the obligations of the Chargor under the Loan Agreement, the
Chargor has agreed to charge, inter alia, 65% of all the issued voting share
capital of Utah Medical Products Ltd., an exempted company incorporated under
the laws of Bermuda (the “Company”); 65% of any additional issued voting share
capital of the Company in the future legally or beneficially owned by the
Chargor; and 100% of the issued non- voting share capital of the Company in the
future legally or beneficially owned by the Chargor.



(C)
The Company has an authorised share capital of US$1,000,000 consisting of
1,000,000 common shares of par value US$1.00 each, 330,000 of which have been
issued as fully paid to, is beneficially owned by, and is registered in the name
of the Chargor.



(D)
It is a condition precedent to the Chargee advancing the said loan to the
Chargor that the Chargor shall execute this Charge in favour of the Chargee and
the same is executed by the Chargor in consideration of the Chargee agreeing to
advance the said loan to the Chargor and for other good and valuable
consideration (the sufficiency of which the Chargor hereby acknowledges).



NOW THIS CHARGE WITNESSES as follows:


1.
INTERPRETATION

 
1.1
In this Charge, unless the context otherwise requires, the following words and
expressions shall have the following meanings:

 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day”
has the same meaning as in the Loan Agreement;
“Charge”
means this share charge;
“Charged Property”
means all of the issued shares of the Company as described in Recital (B) and
all other shares in the Company from time to time legally or beneficially owned
by the Chargor during the Security Period to the extent set forth in Recital (B)
(together the “Charged Shares”) and all dividends or other distributions,
interest and other moneys paid or payable after the date hereof in connection
therewith and all interests in and all rights accruing at any time to or in
respect of all or any of the Charged Shares and all and any other property that
may at any time be received or receivable by or otherwise distributed to the
Chargor in respect of or in substitution for, or in addition to, or in exchange
for, or on account of, any of the foregoing, including, without limitation, any
shares or other securities resulting from the division, consolidation, change,
conversion or reclassification of any of the Charged Shares, or the
reorganization, merger or consolidation of the Company with any other body
corporate, or the occurrence of any event which results in the substitution or
exchange of the Charged Shares;
“Charged Shares”
has the meaning assigned thereto in the definition of Charged Property;
“Event of Default”
has the same meaning as in the Loan Agreement;
“Loan”
means the loan made available pursuant to the Loan Agreement described in
Recital (A);
“Parties”
means the parties to this Charge collectively;  “Party” means any one of them;
“Secured Obligations”
means all of the present and future payments and other obligations of the
Chargor to the Chargee and the Borrower under this Charge, the Loan Agreement
and the Security Documents, and includes all obligations of the Chargor
described as Secured Obligations in the Loan Agreement;
“Security Documents”
means the Collateral Documents described in the Loan Agreement;
“Security Interest”
means any charge, mortgage, pledge, lien, security interest or other
encumbrance;
“Security Period”
means the period commencing on the date of execution of this Charge and
terminating upon discharge of the security created by this Charge by payment in
full of the Secured Obligations.

 

 
2

--------------------------------------------------------------------------------

 

1.2
In this Charge unless the context otherwise requires:

 
 
(a)
references to statutory provisions shall be construed as references to those
provisions as amended or re-enacted or as their application is modified by other
provisions from time to time and shall include references to any provisions of
which they are re-enactments (whether with or without modification);

 
 
(b)
references to Clauses and schedules are references to Clauses hereof and
schedules hereto; references to sub-Clauses or paragraphs are, unless otherwise
stated, references to sub-Clauses of the Clauses hereof or paragraphs of the
schedule in which the reference appears;

 
 
(c)
references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa;

 
 
(d)
references to persons shall include companies, partnerships, associations and
bodies of persons, whether incorporated or unincorporated;

 
 
(e)
references to assets include property, rights and assets of every description;
and

 
 
(f)
references to any document are to be construed as references to such document as
amended or supplemented from time to time.

 
2.
CHARGOR’S REPRESENTATIONS AND WARRANTIES

 
The Chargor hereby represents and warrants to the Chargee that:
 
2.1
The authorised share capital of the Company consists of the shares described in
Recital (C) hereof and such shares are beneficially owned and registered as
described in the said recital;

 
2.2
The Chargor is a company duly organised, validly existing and in good standing
under the laws of the State of Utah;
 

2.3
The Company is under no obligation, nor is it liable to become under any
obligation, to issue any further shares nor, without limiting the generality of
the foregoing, has the Company created any option to acquire shares in the
Company or any securities exchangeable for or convertible into shares of the
Company;

 
 
3

--------------------------------------------------------------------------------

 
 
2.4
Entry into this Charge by the Chargor and enforcement hereof by the Chargee will
not contravene the terms of any agreement to which the Chargor is bound or to
which the Charged Property are subject or the memorandum of association or
bye-laws of the Company;

 
2.5
The Chargor is the legal and beneficial owner of all of the Charged Property
free from any Security Interest (other than those created by this Charge) and
any options or rights of pre-emption;

 
2.6
The Chargor has full power and authority (i) to be the legal and beneficial
owner of the Charged Property, (ii) to execute and deliver this Charge and (iii)
to comply with the provisions of, and perform all its obligations under, this
Charge;

 
2.7
This Charge constitutes the Chargor’s legal, valid and binding obligations
enforceable against the Chargor in accordance with its terms except as such
enforcement may be limited by any relevant bankruptcy, insolvency,
administration or similar laws affecting creditors’ rights generally;

 
2.8
The entry into and performance by the Chargor of this Charge does not violate
(i) any law or regulation of any governmental or official authority, or (ii) any
agreement, contract or other undertaking to which the Chargor is a party or
which is binding upon the Chargor or any of its assets;

 
2.9
All consents, licences, approvals and authorisations required in connection with
the entry into, performance, validity and enforceability of this Charge have
been obtained and are in full force and effect; and

 
2.10
The Chargor has taken all corporate and other action required to approve its
execution, delivery and performance of this Charge.

 
3.
CHARGOR’S COVENANTS

 
The Chargor hereby covenants with the Chargee:
 
3.1
To pay all amounts, interests, expenses, claims, liabilities, losses, costs,
duties, fees, charges or other moneys as are stated in the Loan Agreement and
this Charge to be payable by the Chargor or to be recoverable from the Chargor
by the Chargee (or in respect of which the Chargor agrees in the Loan Agreement,
the other Security Documents and this Charge to indemnify the Chargee) at the
times and in the manner specified in the Loan Agreement, the other Security
Documents and this Charge;

 
3.2
To pay interest on any such amounts, interests, expenses, claims, liabilities,
losses, costs, duties, fees, charges or other moneys referred to in Sub-Clause
3.1 from the date on which the relevant amount, interest, expense, liability,
loss, cost, duty, fee, charge or other money is paid or discharged by the
Chargee until the date of reimbursement thereof to the Chargee (both before and
after any relevant judgment) at the rate set out in Section 2.02 of the Loan
Agreement such interest to be compounded in accordance with Section 2.02 of the
Loan Agreement and payable on demand;


 
4

--------------------------------------------------------------------------------

 
 
3.3
That the Chargor will on demand of the Chargee and at the expense of the
Chargor, execute and deliver to the Chargee or to such person or persons as the
Chargee may nominate such additional charge or charges of the Charged Property
(or any part thereof) for the purpose of further securing the payment and
discharge of all Secured Obligations, each such additional charge to be in such
form as the Chargee may reasonably require;

 
3.4
That the Chargor shall, on request of the Chargee, provide to the Chargee
immediately on receipt by the Chargor a copy of all notices, written consents,
reports, accounts, circulars and other communications issued by the Company or
by any third party in respect of the Charged Shares;

 
3.5
That the Chargor will not without the prior written consent of the Chargee:

 
 
(a)
permit any person other than the Chargor, the Chargee or any transferee
nominated by the Chargee on enforcement of this Charge to be the registered
holder of any of the Charged Shares;

 
 
(b)
permit any variation of the rights attaching to the Charged Shares;

 
 
(c)
take or permit any action which might result in an increase or reduction in the
authorised share capital of the Company or the number of shares that the Company
is authorised to issue or the issued shares or share capital of the Company;

 
 
(d)
effect or permit the Company to be continued to another jurisdiction outside of
Bermuda;

 
 
(e)
effect or permit the appointment of any new or further directors or officers of
the Company;

 
 
(f)
effect or permit any scheme of arrangement, merger, amalgamation or other
reorganisation applicable to the Company; or

 
 
(g)
save in accordance with Sub-Clause 8.2, permit any amendment to the memorandum
of association or bye-laws of the Company.

 

 
5

--------------------------------------------------------------------------------

 

4.
SECURITY

 
4.1
In consideration of the Chargee making the Loan available to the Borrower and as
a continuing security for the Secured Obligations, the Chargor as legal and
beneficial owner hereby assigns and agrees to assign to the Chargee all benefits
present and future, actual and contingent accruing in respect of the Charged
Property and all the Chargor’s right, title and interest to and in the Charged
Property including (without limitation) all voting and other consensual powers
pertaining to the Charged Shares and hereby charges and agrees to charge in
favour of the Chargee all of its interest in the Charged Property by way of a
first fixed charge.

 
4.2
The Chargor hereby agrees to deliver, or cause to be delivered, to the Chargee:

 
 
(a)
duly executed undated share transfers in respect of the Charged Shares in favour
of the Chargee or its nominees in the form set out in Schedule I;

 
 
(b)
all share certificates representing the Charged Shares;

 
 
(c)
an executed undated irrevocable proxy made in respect of the Charged Shares in
favour of the Chargee in respect of all general meetings of the Company  in the
form set out in Schedule II;

 
 
(d)
executed but undated letters of resignation and release together with letters of
authority to date the same from each of the directors, alternate directors and
officers of the Company  in the form set out in Schedule III; and

 
 
(e)
an undertaking from the Company to register transfers of the Charged Shares to
the Chargee or its nominee in the form set out in Schedule III.

 
4.3
If consent is given in accordance with Paragraph 3.5(c) the Chargor will
deliver, or cause to be delivered, to the Chargee immediately upon the issue of
any further Charged Shares, the items listed in Paragraphs 4.2(a), 4.2(b),
4.2(c) and 4.2(e) in respect of all such further Charged Shares.

 
4.4
If consent is given in accordance with Paragraph 3.5(e) the Chargor will
deliver, or cause to be delivered, to the Chargee immediately upon the
appointment of any further director, alternate director or officer of the
Company an undated, signed letter of resignation from such further director,
alternate director or officer in a form acceptable to the Chargee.

 
4.5
The Chargor hereby covenants that during the Security Period it will remain the
legal and the beneficial owner of the Charged Property (subject only to the
Security Interests hereby created) and that it will not:

 
 
(a)
create or suffer the creation of any Security Interests (other than those
created by this Charge) on or in respect of the whole of any part of the Charged
Property or any of its interest therein; or

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
sell, assign, transfer or otherwise dispose of any of its interest in the
Charged Property (other than with respect to the dividend or distribution
payments described in Paragraph 5.1(b)); or

 
 
(c)
vote in respect of the Charged Shares or receive any dividends or other
distributions paid by the Company in respect of the Charged Shares,

 
in any such case without the prior consent in writing of the Chargee.
 
4.6
The Chargor shall remain liable to perform all the obligations assumed by it in
relation to the Charged Property and the Chargee shall be under no obligation of
any kind whatsoever in respect thereof or be under any liability whatsoever in
the event of any failure by the Chargor to perform its obligations in respect
thereof.

 
4.7
Upon the Chargee being satisfied that the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full, and following a
written request therefor from the Chargor, the Chargee will, subject to being
indemnified to its reasonable satisfaction for the costs and expenses incurred
by the Chargee in connection therewith, release the security constituted by this
Charge.

 
5.
DEALINGS WITH CHARGED PROPERTY

 
5.1
Unless and until an Event of Default has occurred:

 
 
(a)
the Chargor shall be entitled to exercise all voting and/or consensual powers
pertaining to the Charged Property or any part thereof for all purposes not
inconsistent with the terms of this Charge and/or the Loan Agreement;

 
 
(b)
the Chargor shall be entitled to receive and retain any dividends, interest or
other moneys or assets accruing on or in respect of the Charged Property or any
part thereof; and

 
 
(c)
the Chargor shall be entitled to receive all notices pertaining to the Charged
Shares.

 
5.2
The Chargor shall pay all calls, instalments or other payments, and shall
discharge all other obligations, which may become due in respect of any of the
Charged Property and in an Event of Default, the Chargee may if it thinks fit
make such payments or discharge such obligations on behalf of the Chargor.  Any
sums so paid by the Chargee in respect thereof shall be repayable on demand and
pending such repayment shall constitute part of the Secured Obligations.

 
5.3
The Chargee shall not have any duty to ensure that any dividends, distributions,
interest or other moneys and assets receivable in respect of the Charged
Property are duly and punctually paid, received or collected as and when the
same become due and payable or to ensure that the correct amounts (if any) are
paid or received on or in respect of the Charged Property or to ensure the
taking up of any (or any offer of any) stocks, shares, rights, moneys or other
property paid, distributed, accruing or offered at any time by way of redemption
bonus, rights, preference, or otherwise on or in respect of, any of the Charged
Property.

 

 
7

--------------------------------------------------------------------------------

 
 
5.4
The Chargor hereby authorises the Chargee to arrange at any time and from time
to time (whether before or after the occurrence of an Event of Default) for the
Charged Property or any part thereof to be registered in the name of the Chargee
(or its nominee) thereupon to be held as so registered subject to the terms of
this Charge.

 
6.
PRESERVATION OF SECURITY

 
6.1
It is hereby agreed and declared that:

 
 
(a)
the security created by this Charge shall be held by the Chargee as a continuing
security for the payment and discharge of the Secured Obligations and the
security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Obligations;

 
 
(b)
the security so created shall be in addition to and shall not in any way be
prejudiced or affected by any of the other Security Documents;

 
 
(c)
the Chargee shall not be bound to enforce any other security before enforcing
the security created by this Charge;

 
 
(d)
no delay or omission on the part of the Chargee in exercising any right, power
or remedy under this Charge shall impair such right, power or remedy or be
construed as a waiver thereof nor shall any single or partial exercise of any
such right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
herein provided are cumulative and not exclusive of any rights, powers and
remedies provided by law and may be exercised from time to time and as often as
the Chargee may deem expedient; and

 
 
(e)
any waiver by the Chargee of any terms of this Charge shall only be effective if
given in writing and then only for the purpose and upon the terms for which it
is given.

 
6.2
Any settlement or discharge under this Charge between the Chargee and the
Chargor shall be conditional upon no security or payment to the Chargee by the
Company or the Chargor or any other person being avoided or set-aside or ordered
to be refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency, administration or liquidation for the time being in
force and, if such condition is not satisfied, the Chargee shall be entitled to
recover from the Chargor on demand the value of such security or the amount of
any such payment as if such settlement or discharge had not occurred.

 
 
8

--------------------------------------------------------------------------------

 
 
6.3
The rights of the Chargee under this Charge and the Security Interest hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, in whole or in part, including without limitation, and whether or
not known to or discoverable by the Company, the Chargor, the Chargee or any
other person:

 
 
(a)
any time or waiver granted to or composition with the Company or any other
person;

 
 
(b)
the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against the Company or
any other person;

 
 
(c)
any legal limitation, disability, incapacity or other circumstances relating to
the Company or any other person;

 
 
(d)
any amendment or supplement to the Loan Agreement, the other Security Documents
or any other document or security;

 
 
(e)
the dissolution, liquidation, reconstruction or reorganisation of the Company or
any other person; or

 
 
(f)
the unenforceability, invalidity or frustration of any obligations of the
Company or any other person under the Loan Agreement, the other Security
Documents or any other document or security.

 
6.4
Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Chargee, the Chargor
shall not by virtue of any payment made hereunder on account of the Secured
Obligations or by virtue of any enforcement by the Chargee of its rights under,
or the security constituted by, this Charge or by virtue of any relationship
between or transaction involving, the Chargor and the Company (whether such
relationship or transaction shall constitute the Chargor a creditor of the
Company, a guarantor of the obligations of the Company or a party subrogated to
the rights of others against the Company or otherwise howsoever and whether or
not such relationship or transaction shall be related to, or in connection with,
the subject matter of this Charge):

 
 
(a)
exercise any rights of subrogation in relation to any rights, security or moneys
held or received or receivable by the Chargee or any person;
 

 
(b)
exercise any right of contribution from any co-surety liable in respect of such
moneys and liabilities under any other guarantee, security or agreement;

 

 
9

--------------------------------------------------------------------------------

 
 
 
(c)
exercise any right of set-off or counterclaim against the Company or any such
co-surety;

 
 
(d)
receive, claim or have the benefit of any payment, distribution, security or
indemnity from the Company or any such co-surety; or

 
 
(e)
unless so directed by the Chargee (when the Chargor will prove in accordance
with such directions), claim as a creditor of the Company or any such co-surety
in competition with the Chargee.

 
6.5
The Chargor shall hold in trust for the Chargee and forthwith pay or transfer
(as appropriate) to the Chargee any such payment (including an amount equal to
any such set-off), distribution (other than such dividend or distribution
payments described in Paragraph 5.1(b) or benefit of such security, indemnity or
claim in fact received by it.

 
6.6
Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Chargee, the Chargee
may at any time keep in a separate account or accounts (without liability to pay
interest thereon) in the name of the Chargee for as long as it may think fit,
any moneys received, recovered or realised under this Charge or under any other
guarantee, security or agreement relating in whole or in part to the Secured
Obligations without being under any intermediate obligation to apply the same or
any part thereof in or towards the discharge of such amount.

 
7.
ENFORCEMENT OF SECURITY

 
7.1
Upon the occurrence of an Event of Default, the Security Interest hereby
constituted shall become immediately enforceable and the power of sale and other
powers specified in Section 30 of the Conveyancing Act 1983 (applied in respect
of personal property as well as real property) as varied or amended by this
Charge shall be immediately exercisable and the Chargee may, at any time,
without notice to, or consultation with, or the consent of, the Chargor:

 
 
(a)
solely and exclusively exercise all voting and/or consensual powers pertaining
to the Charged Property or any part thereof and may exercise such powers in such
manner as the Chargee may think fit; and/or

 
 
(b)
remove the then existing directors and officers (with or without cause) by
dating and presenting the undated, signed letters of resignation delivered
pursuant to this Charge; and/or

 
 
(c)
receive and retain all dividends, interest, distributions or other moneys or
assets accruing on or in respect of the Charged Property or any part thereof,
such dividends, interest, distributions or other moneys or assets to be held by
the Chargee, until applied in the manner described in Sub-Clause 7.5, as
additional security charged under and subject to the terms of this Charge and
any such dividends, interest, distributions or other moneys or assets received
by the Chargor after such time shall be held in trust by the Chargor for the
Chargee and paid or transferred to the Chargee on demand; and/or

 
 
10

--------------------------------------------------------------------------------

 
 
 
(d)
appoint by instrument any person to be a receiver of the Charged Property (the
“Receiver”) and remove any Receiver so appointed and appoint another or others
in his stead; and/or

 
 
(e)
sell, transfer, grant options over or otherwise dispose of the Charged Property
or any part thereof at such place and in such manner and at such price or prices
as the Chargee may deem fit, and thereupon the Chargee shall have the right to
deliver, assign and transfer in accordance therewith the Charged Property so
sold, transferred, granted options over or otherwise disposed of; and/or

 
 
(f)
complete any undated blank share transfer forms of all or any part of the
Charged Property by dating the same and/or inserting its name or the name of its
nominee as transferee.

 
7.2
The Chargor hereby waives the entitlement conferred by Section 29 of the
Conveyancing Act 1983 (to the extent applicable) and agrees that Section 31 of
that Act (to the extent applicable) shall not apply to the security created by
this Charge.  For the avoidance of doubt, the powers of the Chargee by virtue of
this Charge shall not be limited to those specified in Section 30 of the
Conveyancing Act 1983.  For the purpose of all powers conferred by statute, the
Secured Obligations shall be deemed to have become due and payable on the date
hereof.

 
7.3
The Chargee shall not be obliged to make any enquiry as to the nature or
sufficiency of any payment received by it under this Charge or to make any claim
or to take any action to collect any moneys assigned by this Charge or to
enforce any rights or benefits assigned to the Chargee by this Charge or to
which the Chargee may at any time be entitled hereunder.

 
7.4
Upon any sale of the Charged Property or any part thereof by the Chargee, the
purchaser shall not be bound to see or enquire whether the Chargee’s power of
sale has become exercisable in the manner provided in this Charge and the sale
shall be deemed to be within the power of the Chargee, and the receipt of the
Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.

 
7.5
All moneys received by the Chargee pursuant to this Charge shall be held by it
upon trust in the first place to pay or make good all such expenses,
liabilities, losses, costs, duties, fees, charges or other moneys whatsoever as
may have been paid or incurred by the Chargee in exercising any of the powers
specified or otherwise referred to in this Charge and the balance shall be
applied in the following manner:

 
 
11

--------------------------------------------------------------------------------

 
 
 
(a)
FIRSTLY:  in or towards satisfaction of any amounts in respect of the balance of
the Secured Obligations as are then accrued due and payable or are then due and
payable by virtue of payment demanded, in such order or application as the
Chargee shall think fit;

 
 
(b)
SECONDLY:  in retention of an amount equal to any part or parts of the Secured
Obligations as are or are not then due and payable but which (in the sole and
absolute opinion of the Chargee) will or may become due and payable in the
future and, upon the same becoming due and payable, in or towards satisfaction
thereof in accordance with the foregoing provisions of this Sub-Clause 7.5; and

 
 
(c)
THIRDLY:  the surplus (if any) shall be repaid in accordance with the provisions
of the Loan Agreement or applicable law.

 
7.6
Neither the Chargee nor its agents, managers, officers, employees, delegates or
advisers shall be liable for any claim, demand, liability, loss, damage, cost or
expense incurred or arising in connection with the exercise or purported
exercise of any rights, powers and discretions hereunder in the absence of fraud
or dishonesty; however, in no event shall the Chargee be liable for
consequential damages.

 
7.7
The Chargee shall not by reason of the taking of possession of the whole or any
part of the Charged Property or any part thereof be liable to account as
mortgagee-in-possession or for anything except actual receipts or be liable for
any loss upon realisation or for any default or omission for which a
mortgagee-in-possession might be liable.

 
7.8
In addition to all other rights or powers vested in the Chargee hereunder or by
statute or otherwise, the Receiver may take such action in relation to the
enforcement of this Charge to:

 
 
(a)
take possession of, redeem, collect and get in all or any part of the Charged
Property;

 
 
(b)
raise or borrow money and grant security therefor over all or any part of the
Charged Property;

 
 
(c)
appoint an attorney or accountant or other professionally qualified person to
assist him in the performance of his functions;

 
 
(d)
do all acts and to execute in the name and on behalf of the Chargor any document
or deed in respect of all or any part of the Charged Property;

 
 
(e)
in the name of the Chargor or in his own name, bring, prosecute, enforce, defend
and abandon applications, claims, disputes, actions, suits and proceedings in
connection with all or any part of the Charged Property and to submit to
arbitration, negotiate, compromise and settle any such applications, claims,
disputes, actions, suits or proceedings;

 

 
12

--------------------------------------------------------------------------------

 
 
 
(f)
sell, call in, collect and convert to money the Charged Property or any of it at
such place and in such manner and at such price or prices as he shall think fit;

 
 
(g)
exercise any powers, discretion, voting or other rights or entitlements in
relation to the Charged Property and generally to carry out any other action
which he may in his sole discretion deem appropriate in relation to the
enforcement of this Charge;

 
 
(h)
make any arrangement or compromise which he shall think expedient; and

 
 
(i)
do all such other acts and things as may be considered to be incidental or
conducive to any of the matters or powers aforesaid and which the Receiver
lawfully may or can do as agent for the Chargor.

 
7.9
Every Receiver shall, so far as it concerns responsibility for his acts, be
deemed to be an agent of the Chargor, which shall be solely responsible for his
acts and defaults and for the payment of his remuneration and no Receiver shall
at any time act as agent for the Chargee.

 
7.10
Every Receiver shall be entitled to remuneration for his services at a rate to
be fixed by agreement between him and the Chargee (or, failing such agreement,
to be fixed by the Chargee) appropriate to the work and responsibilities
involved, upon the basis of current industry practice.

 
8.
FURTHER ASSURANCES

 
8.1
The Chargor shall execute and do all such assurances, acts and things as the
Chargee in its absolute discretion may require for:

 
 
(a)
perfecting, protecting or ensuring the priority of the Security Interest hereby
created (or intended to be created);

 
 
(b)
preserving or protecting any of the rights of the Chargee under this Charge;

 
 
(c)
ensuring that the security constituted by this Charge and the covenants and
obligations of the Chargor under this Charge shall inure to the benefit of any
assignee of the Chargee;

 
 
(d)
facilitating the appropriation or realisation of the Charged Property or any
part thereof; or

 
 
(e)
exercising any power, authority or discretion vested in the Chargee under this
Charge,

 

 
13

--------------------------------------------------------------------------------

 
 
in any such case, forthwith upon demand by the Chargee and at the expense of the
Chargor.
 
8.2
Without limitation to the generality of Sub-Clause 8.1, the Chargor covenants
with the Chargee that it will on demand of the Chargee use its best endeavours
to procure any amendment to the memorandum of association or bye-laws of the
Company necessary or, in the opinion of the Chargee desirable, in order to give
effect to the terms of this Charge or any documents or transactions provided for
herein.

 
8.3
The Chargor shall provide such assurances and do all acts and things the
Receiver may in his absolute discretion require for the purpose of exercising
the powers (or giving effect to the exercise of the powers) conferred on the
Receiver hereunder and the Chargor hereby irrevocably appoints the Receiver to
be the lawful attorney in fact of the Chargor to do any act or thing and to
exercise all the powers of the Chargor for the purpose of exercising the powers
(or giving effect to the exercise of the powers) conferred on the Receiver
hereunder.

 
9.
INDEMNITIES

 
9.1
The Chargor will indemnify and save harmless the Chargee, the Receiver and each
agent or attorney appointed under or pursuant to this Charge from and against
any and all expenses, claims, liabilities, losses, taxes, costs, duties, fees
and charges properly and reasonably suffered, incurred or made by the Chargee,
the Receiver or such agent or attorney:

 
 
(a)
in the exercise or purported exercise of any rights, powers or discretions
vested in them pursuant to this Charge;

 
 
(b)
in the preservation or enforcement of the Chargee’s rights under this Charge or
the priority thereof; or

 
 
(c)
on the release of any part of the Charged Property from the security created by
this Charge,

 
and the Chargee, the Receiver or such agent or attorney may retain and pay all
sums in respect of the same out of money received under the powers conferred by
this Charge.  All amounts recoverable by the Chargee, the Receiver or such agent
or attorney or any of them shall be recoverable on a full indemnity basis.
 
9.2
If, under any applicable law or regulation, and whether pursuant to a judgment
being made or registered against the Chargor or the bankruptcy or liquidation of
the Chargor or for any other reason any payment under or in connection with this
Charge is made or falls to be satisfied in a currency (the “Payment Currency”)
other than the currency in which such payment is due under or in connection with
this Charge (the “Contractual Currency”), then to the extent that the amount of
such payment actually received by the Chargee when converted into the
Contractual Currency at the rate of exchange, falls short of the amount due
under or in connection with this Charge, the Chargor, as a separate and
independent obligation, shall indemnify and hold harmless the Chargee against
the amount of such shortfall.  For the purposes of this Clause, “rate of
exchange” means the rate at which the Chargee is able on or about the date of
such payment to purchase the Contractual Currency with the Payment Currency and
shall take into account any premium and other costs of exchange with respect
thereto.

 
 
14

--------------------------------------------------------------------------------

 
 
10.
POWER OF ATTORNEY

 
10.1
The Chargor, by way of security and in order more fully to secure the
performance of its obligations hereunder, hereby irrevocably appoints the
Chargee and the persons deriving title under it jointly and also severally to be
its attorney:

 
 
(a)
to execute and complete in favour of the Chargee or its nominees or of any
purchaser any documents which the Chargee may from time to time require for
perfecting its title to or for vesting any of the assets and property hereby
charged or assigned in the Chargee or its nominees or in any purchaser and to
give effectual discharges for payments;

 
 
(b)
to take and institute on non-payment (if the Chargee in its sole discretion so
decides) all steps and proceedings in the name of the Chargor or of the Chargee
for the recovery of such moneys, property and assets hereby charged and to agree
accounts;

 
 
(c)
to act as the Chargor’s corporate representative (and/or to appoint any officer
or nominee of the Chargee for such purpose) to represent the Chargor at any
general meeting of the members of the Company and to sign any resolution in
writing of the members of the Company or to requisition or convene general
meetings of the Company or to waive or consent to short notice of such in that
capacity;

 
 
(d)
to make allowances and give time or other indulgence to any surety or other
person liable;

 
 
(e)
otherwise generally to act for it and in its name and on its behalf; and

 
 
(f)
to sign, execute, seal and deliver and otherwise perfect and do any such legal
assignments and other assurances, charges, authorities and documents over the
moneys, property and assets hereby charged, and all such deeds, instruments,
acts and things (including, without limitation, those referred to in Clause 8)
which may be required for the full exercise of all or any of the powers
conferred or which may be deemed proper on or in connection with any of the
purposes aforesaid.

 
 
15

--------------------------------------------------------------------------------

 
 
10.2
The power hereby conferred shall be a general power of attorney and the Chargor
hereby ratifies and confirms and agrees to ratify and confirm any instrument,
act or thing which any such attorney may execute or do.  In relation to the
power referred to herein, the exercise by the Chargee of such power shall be
conclusive evidence of its right to exercise the same.

 
11.
EXPENSES

 
11.1
The Chargor shall pay to the Chargee on demand all costs, fees and expenses
(including, but not limited to, legal fees and expenses) and taxes thereon
incurred by the Chargee or for which the Chargee may become liable in connection
with:

 
 
(a)
the negotiation, preparation and execution of this Charge;

 
 
(b)
the preserving or enforcing of, or attempting to preserve or enforce, any of its
rights under this Charge or the priority hereof;

 
 
(c)
any variation of, or amendment or supplement to, any of the terms of this
Charge; and/or

 
 
(d)
any consent or waiver required from the Chargee in relation to this Charge,

 
and in any case referred to in Paragraphs (c) and (d) regardless of whether the
same is actually implemented, completed or granted, as the case may be.
 
11.2
The Chargor shall pay promptly any stamp, documentary and other like duties and
taxes to which this Charge may be subject or give rise and shall indemnify the
Chargee on demand against any and all liabilities with respect to or resulting
from any delay or omission on the part of the Chargor to pay any such duties or
taxes.

 
12.
NOTICES

 
Any notice required to be given hereunder shall be in writing in the English
language and shall be served by sending the same by prepaid recorded post,
facsimile or by delivering the same by hand to the address of the Party or
Parties in question as set out below (or such other address as such Party or
Parties shall notify the other Parties of in accordance with this Clause). Any
notice sent by post as provided in this Clause shall be deemed to have been
served five Business Days after despatch and any notice sent by facsimile as
provided in this Clause shall be deemed to have been served at the time of
despatch and in proving the service of the same it will be sufficient to prove
in the case of a letter that such letter was properly stamped, addressed and
placed in the post; and in the case of a facsimile that such facsimile was duly
despatched to a current facsimile number of the addressee.
 

 
16

--------------------------------------------------------------------------------

 
 
Chargor:
           
Utah Medical Products, Inc.
   
7043 South 300 West
   
Midvale, Utah 84047
   
Attention: Paul Richins
   
Facsimile No: 801-566-7305
       
with a copy to:
Osborne Clarke
   
2 Palo Alto Square
   
Suite 200
   
Palo Alto, CA 94306, USA
   
Attention: Steve Wilson, Esq.
   
Facsimile No: 650-739-0360
       
Chargee:
           
JPMorgan Chase Bank, N.A.
   
201 South Main Street
   
Suite 300
   
Salt Lake City, Utah 84111
   
Attention: Lynn Goodale
   
Facsimile No: 801-715-7401
       
with a copy to:
Snell & Wilmer L.L.P.
   
Beneficial Tower
   
15 West South Temple, Suite 1200
   
Salt Lake City, Utah 84101
   
Attention: Brian D. Cunningham, Esq.
   
Facsimile No: 801-257-1800
 

 
13.
ASSIGNMENTS

 
13.1
This Charge and all non-contractual obligations arising out of or in connection
with it shall be binding upon and shall inure to the benefit of the Chargor and
the Chargee and each of their respective successors and (subject as hereinafter
provided) assigns and references in this Charge to any of them shall be
construed accordingly.

 
13.2
The Chargor may not assign or transfer all or any part of its rights and/or
obligations under this Charge.

 
13.3
The Chargee may not assign or transfer all or any part of its rights or
obligations under this Charge to any assignee or transferee without the consent
of the Chargor such consent not to be unreasonably withheld, provided that no
such consent shall be required if an Event of Default affecting the Chargor has
occurred and is continuing.

 
 
17

--------------------------------------------------------------------------------

 
 
14.
MISCELLANEOUS

 
14.1
The Chargee, at any time and from time to time, may delegate by power of
attorney or in any other manner to any person or persons all or any of the
powers, authorities and discretions which are for the time being exercisable by
the Chargee under this Charge in relation to the Charged Property or any part
thereof.  Any such delegation may be made upon such terms and be subject to such
regulations as the Chargee may think fit.  The Chargee shall not be in any way
liable or responsible to the Chargor for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate provided
the Chargee has acted reasonably in selecting such delegate.

 
14.2
This Charge (together with any documents referred to herein) constitutes the
whole agreement between the Parties relating to its subject matter and no
variations hereof shall be effective unless made in writing and signed by each
of the Parties.

 
14.3
The headings in this Charge are inserted for convenience only and shall not
affect the construction of this Charge.

 
14.4
This Charge may be executed in counterparts each of which when executed and
delivered shall constitute an original but all such counterparts together shall
constitute one and the same instrument.

 
14.5
If any of the Clauses, sub-Clauses, paragraphs, conditions, covenants or
restrictions of this Charge or any deed or document emanating from it shall be
found to be void but would be valid if some part thereof were deleted or
modified, then such Clause, sub-Clause, paragraph, condition, covenant or
restriction shall apply with such deletion or modification as may be necessary
to make it valid and effective.

 
15.
LAW AND JURISDICTION

 
This Charge shall be governed by and construed in accordance with the laws of
Bermuda and the Parties hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of Bermuda, provided that nothing in this Clause
shall affect the right of the Chargee to serve process in any manner permitted
by law or limit the right of the Chargee to take proceedings with respect to
this Charge against the Chargor in any jurisdiction nor shall the taking of
proceedings with respect to this Charge in any jurisdiction preclude the Chargee
from taking proceedings with respect to this Charge in any other jurisdiction,
whether concurrently or not.
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS whereof the parties hereto have caused this Share Charge to be duly
executed and delivered as a Deed the day and year first before written.








Executed as a Deed for and on behalf of
UTAH MEDICAL PRODUCTS, INC.






By:       /s/ Paul O. Richins                                        


Name:           Paul O. Richins                                     


Title:               V.P.                                                       










Executed as a Deed for and on behalf of
JPMORGAN CHASE BANK, N.A.






By:        /s/ Lynn Goodale                                          


Name:             Lynn Goodale                                     


Title:                Senior Banker                                     


 

 
19

--------------------------------------------------------------------------------

 

SCHEDULE I


SHARE TRANSFER FORM


Transfer of a Share or Shares


Utah Medical Products Ltd. (the “Company”)




 
FOR VALUE RECEIVED
 


 


 
Utah Medical Products, Inc. (the "Transferor") hereby sells, assigns and
transfers unto ………………………………………………………………………………………... (the "Transferee") of 65% of
all the issued common shares of the Company (being those shares entitling the
holder thereof to vote at general meetings of the Company), and 100% of all such
other shares issued by the Company which do not entitle the holder thereof to
vote at general meetings of the Company (if any are issued to the Transferor
from time to time).
 


 
DATED this 17th day of March 2011
 


 
Signed by:
In the presence of:

 



       
Transferor
 
Witness
 



 

 
20

--------------------------------------------------------------------------------

 

SCHEDULE II


IRREVOCABLE PROXY


Reference is made to the Share Charge dated on or about the date of this proxy
made between UTAH MEDICAL PRODUCTS, INC. (the “Shareholder”) and JPMORGAN CHASE
BANK, N.A. (the “Chargee”) with respect to 65% of all the issued voting share
capital of UTAH MEDICAL PRODUCTS LTD., an exempted company incorporated under
the laws of Bermuda (the “Company”); 65% of any additional issued voting share
capital of the Company in the future legally or beneficially owned by the
Chargor; and 100% of the issued non voting share capital of the Company in the
future legally or beneficially owned by the Chargor (the “Share Charge”).


Expressions defined in the Share Charge have the same meaning in this proxy.


The Shareholder hereby appoints each of the Chargee, every officer of the
Chargee from time to time (each a “Proxy Holder”) the true and lawful attorney,
representative pursuant to Section 78(1)(a) of the Companies Act 1981, and proxy
of the Shareholder each acting singly for and in the Shareholder's name, place
and stead to attend all meetings of the shareholders of the Company and to vote
any and all of the above described shares in the Company at the time standing in
the Shareholder's name and to exercise all consensual rights in respect of such
shares (including without limitation giving or withholding written consents of
shareholders and calling special general meetings of shareholders) upon and
during the continuance of an Event of Default.


The Shareholder hereby affirms that this proxy is given pursuant to clause 4 of
the Share Charge. THIS PROXY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE
UNTIL SUCH TIME AS THE SECURED OBLIGATIONS HAVE BEEN UNCONDITIONALLY AND
IRREVOCABLY SATISFIED AND DISCHARGED IN FULL TO THE SATISFACTION OF THE CHARGEE,
AT WHICH TIME IT SHALL TERMINATE AND CEASE TO HAVE EFFECT.

 
21

--------------------------------------------------------------------------------

 


The Shareholder hereby ratifies and confirms and undertakes to ratify and
confirm all that the Chargee or any Proxy Holder may lawfully do or cause to be
done by virtue hereof.


If at any time this proxy shall for any reason be ineffective or unenforceable
or fail to provide the Chargee with the rights or the control over the
Shareholder's shares of the Company purported to be provided herein, the
Shareholder shall execute a replacement instrument which provides the Chargee
with substantially the same control over the Company as contemplated herein.
This irrevocable proxy shall be governed by the laws of Bermuda and the
Shareholder irrevocably submits to the jurisdiction of the courts of Bermuda in
relation to the matters contained herein.


Executed and Delivered as a Deed by UTAH MEDICAL PRODUCTS, INC. this 17th day of
March 2011.






By:          /s/ Paul O. Richins                           


Name:             Paul O. Richins                         


Title:                  V.P.                                          






By:  _____________________________ 
  
Name: ___________________________
Title: ____________________________  




 
22

--------------------------------------------------------------------------------

 

SCHEDULE III




LETTER OF RESIGNATION AND RELEASE




To:                      Utah Medical Products Ltd.




I, [name of director], hereby tender my resignation as a Director [and [other
office]] of Utah Medical Products Ltd. with effect from the date of this letter.


I confirm that I have no claims or rights of action against the Company whether
for damages or for compensation for loss of office.






By:___________________________
 
Date:_______________________
         
Name:________________________
     






 
23

--------------------------------------------------------------------------------

 
 
AUTHORITY TO DATE LETTER OF RESIGNATION AND RELEASE


TO:
JPMorgan Chase Bank, N.A.
 
201 South Main Street
 
Suite 300
 
Salt Lake City, Utah 84111
 
Attention: Lynn Goodale







I, [NAME OF DIRECTOR], hereby irrevocably authorise any officer or agent of
JPMorgan Chase Bank, N.A. at any time to date and submit the attached letter of
resignation on my behalf.


Executed and Delivered as a Deed this 17th day of March 2011.






By: _____________________________ 


Name:   __________________________




 


Witness signature:
 _________________                                                                          


Witness name:
 ____________________                                                                           

 
24

--------------------------------------------------------------------------------

 

SCHEDULE IV


UNDERTAKING


We, Utah Medical Products Limited (the “Company”) hereby irrevocably UNDERTAKE
and COVENANT with JPMorgan Chase Bank, N.A. (the “Transferee”) to register all
transfers of Charged Shares submitted to the Company for registration by the
Transferee pursuant to the due exercise of rights under the Share Charge (as
defined below) as soon as practical following the submission of such transfers
accompanied by evidence of any required consent of the Bermuda Monetary
Authority to such transfers.


This Undertaking is given pursuant to Paragraph 4.2(e) of the Share Charge (the
“Share Charge”) dated 17th March 2011 between Utah Medical Products, Inc. and
the Transferee, and any capitalised terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Share Charge.


IN WITNESS whereof the Company has caused this Deed to be duly executed and
delivered this 17th day of March 2011.






SIGNED as a DEED
 
by Paul O. Richins
 
authorised signatory for
        s/ Paul O. Richins          
UTAH MEDICAL PRODUCTS LTD.
Authorised Signatory
in the presence of:
         
Name:         Kevin L. Cornwell
        /s/ Kevin L. Cornwell      
 
Witness
   
Address:      ……………………………………
     
                       ……………………………………
     
Occupation: ……………………………………
 



 
25


--------------------------------------------------------------------------------